Exhibit 10.4

 

EXECUTION VERSION

 

November 23, 2020

 

Apex Technology Acquisition Corporation

533 Airport Boulevard, Suite 400

Burlingame, CA 94010

 

Re: Insider Letter Agreement

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in connection
with that certain Letter Agreement, dated September 16, 2019 (the “Insider
Agreement”), entered into by and among Apex Technology Acquisition Corporation,
a Delaware corporation (the “Company”), and each of Apex Technology Sponsor LLC
(the “Sponsor”), Jeff Epstein and Brad Koenig (each, a “Lead Insider” and
collectively, the “Lead Insiders”) and certain other individuals named therein.
Unless otherwise provided herein, capitalized terms used herein shall have the
meaning attributed thereto in the Insider Agreement.

 

The Company is entering into that certain Business Combination Agreement and
Plan of Reorganization (the “BCA”) entered into by and among the Company, Athena
Technology Merger Sub, Inc., a Delaware corporation (“Merger Sub 1”), Athena
Technology Merger Sub 2, LLC, a Delaware limited liability corporation (“Merger
Sub 2”), and AvePoint, Inc., a Delaware corporation (“AvePoint”), pursuant to
which, among other things, Merger Sub 1 will be merged with and into AvePoint on
the date hereof, with AvePoint surviving such merger as a wholly owned
subsidiary of the Company, followed immediately thereafter by a forward merger
between Merger Sub 2 and the surviving company, with Merger Sub 2 surviving the
merger (the “Merger”).

 

The purpose of this Letter Agreement is to supplement certain provisions of the
Insider Agreement. In order to induce the Company to proceed with the Merger and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Sponsor and each Lead Insider hereby agrees with
the Company as follows:

 

1. For purposes of this Letter Agreement, “Lead Insider Shares” means,
collectively, (a) the portion of the Founder Shares that are held by Sponsor and
attributable to the Lead Insiders as a result of their ownership of membership
interests in Sponsor, and (b) the Founder Shares that are held by the Lead
Insiders or their permitted transferees in accordance with paragraph 4 of this
Letter Agreement. Prior to the date that the Company files a registration
statement on Form S-4 in connection with the Merger, the Sponsor and the Lead
Insiders shall notify the Company and AvePoint in writing of the number of Lead
Insider Shares that are held by the Sponsor and attributable to each Lead
Insider as a result of their ownership of membership interests in the Sponsor,
and the Sponsor and the Lead Insider shall notify the Company and AvePoint in
writing within three business days of any subsequent changes to the aggregate
number of such Lead Insider Shares held by Sponsor, except as a result of a
permitted transfer pursuant to paragraph 4.

 

2. Each Lead Insider agrees that he shall not, and the Sponsor agrees that it
shall not on behalf of a Lead Insider, Transfer any of the Lead Insider Shares
until the date that is twelve (12) months after the date of the closing of the
Merger (the “Closing Date”).

 

3. Each Lead Insider agrees that he shall not, and the Sponsor agrees it shall
not on behalf of a Lead Insider, Transfer fifty percent (50%) of the Lead
Insider Shares until the date that is twenty-four (24) months after the Closing
Date (the “Insider Lock-Up Period”).

 



1

 

 

4. Notwithstanding the provisions set forth in paragraphs 2 and 3, Transfers of
the Lead Insider Shares (a) that are held by the Sponsor are permitted to the
Lead Insiders or a permitted transferee of the Lead Insiders in accordance with
this paragraph 4; and (b) that are held by the Lead Insiders or any of their
permitted transferees (that have complied with this paragraph 4), are permitted
(i) by gift to a member of such individual’s immediate family or to a trust, the
beneficiary of which is a member of such individual’s immediate family, an
affiliate of such individual or to a charitable organization; (ii) by virtue of
laws of descent and distribution upon death of such individual; or (iii)
pursuant to a qualified domestic relations order; provided, however, that in the
case of clauses (i) through (iii), these permitted transferees must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions herein.

 

5. In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described therein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

6. Notwithstanding any registration rights granted to the Lead Insiders pursuant
to other agreements between the Company and each Lead Insider, upon the Transfer
of any portion of the Lead Insider Shares to each Lead Insider or a permitted
transferee of such Lead Insider, each such Lead Insider or such permitted
transferee receiving any Lead Insider Shares shall become a party, as a
“Holder”, to the Amended and Restated Registration Rights Agreement, to be
entered into as of the closing of the Merger, by and between the Company,
Sponsor, Cantor Fitzgerald & Co. and certain stockholders of AvePoint (the
“Registration Rights Agreement”). In the event of a conflict between the
Registration Rights Agreement and any other agreement between the Company and
the relevant Lead Insider, or a permitted transferee of such Lead Insider,
concerning registration rights, the terms of the Registration Rights Agreement
will control.

 

7. This Letter Agreement and the Insider Agreement constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the Sponsor, each Lead
Insider and the Company.

 

8. No party hereto may assign either this Letter Agreement or any of its rights,
interests or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor, each Lead Insider and each of its or his respective successors, heirs
and assigns and permitted transferees.

 

9. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the Delaware Chancery
Court, and irrevocably submit to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waive any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum.

 

10.This Letter Agreement shall terminate on the expiration of the Insider
Lock-up Period.

 

[remainder of page intentionally left blank]

 



2

 

 

  Very truly yours,       SPONSOR:       APEX TECHNOLOGY SPONSOR LLC         By:
/s/ Brad Koenig   Name: Brad Koenig   Title: Managing Member       LEAD
INSIDERS:         By: /s/ Jeff Epstein   Name: Jeff Epstein         By: /s/ Brad
Koenig       Name: Brad Koenig

 

Acknowledged and Agreed:       COMPANY:       APEX TECHNOLOGY ACQUISITION
CORPORATION         By: /s/ Brad Koenig                             Name: Brad
Koenig   Title: Co-Chief Executive Officer  

 

 

3



 

 